NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Submitted October 5, 2009
                                     Decided October 6, 2009      

                                             Before

                                WILLIAM J. BAUER, Circuit Judge

                                   ILANA DIAMOND ROVNER, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 09‐1495

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Southern District of Illinois.

       v.                                             No. 4:99CR40099‐002‐JPG

ANTWYN WILLIAMS,                                      J. Phil Gilbert,
    Defendant‐Appellant.                              Judge.



                                           O R D E R

        In March 2008, Antwyn Williams began serving a five‐year term of supervised
release after completing a prison term for a drug‐conspiracy conviction.  See 21 U.S.C.
§§ 846, 841(a)(1).  But in April, Williams violated the conditions of his supervised release by
possessing marijuana, which he admitted at a revocation hearing.  The district court
modified the conditions of Williams’s supervision to include six months at a halfway house
and postponed disposition of the violation.  At the disposition hearing in January 2009, the
court revoked Williams’s supervised release and imposed a five‐year term of
reimprisonment, based in part on new drug and alcohol violations, an unsuccessful
termination from the halfway house, and a recent theft conviction in state court.  Williams
No. 09‐1495                                                                               Page 2

filed a notice of appeal, but appointed counsel moves to withdraw because she cannot find
a nonfrivolous issue to pursue.  See Anders v. California, 386 U.S. 738 (1967).  Williams did
not respond to our invitation to comment on his counsel’s submission, see CIR. R. 51(b), and
so we confine our review to the potential issues identified in counsel’s facially adequate
brief, see United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

        Counsel first considers whether Williams could argue that the district court abused
its discretion when it revoked his supervised release.  But we would not deem the court’s
decision abusive because revocation was mandatory after Williams admitted to possessing
marijuana, a controlled substance.  See 18 U.S.C. § 3583(g)(1) (1994).  The court did,
however, err in citing Williams’s three failed drug tests in June 2008 as another basis for
mandatory revocation.  See 18 U.S.C. § 3583(g)(4) (2006).  In 1999, when Williams was part
of the drug conspiracy, failing drug tests was not a basis for mandatory revocation.  See 28
U.S.C. § 3583(g) (1994); Johnson v. United States, 529 U.S. 694, 701‐02 (2000); United States v.
Smith, 354 F.3d 171, 173 (2d Cir. 2003).  But the error was harmless because possession of a
controlled substance was still a cause for mandatory revocation.  See 18 U.S.C. § 3853(g)(1)
(1994).  

        Counsel also briefly considers whether there were any procedural irregularities in
the revocation proceedings, but she correctly concludes that the district court complied with
Federal Rule of Criminal Procedure 32.1.  Williams was at all times represented by counsel,
he received written notice of the alleged violations, and he was allowed to present evidence
against the contested violations and make a statement in mitigation.  See FED. R. CRIM. P.
32.1(b).  Therefore, we agree that it would be frivolous for Williams to claim any procedural
error.

        Counsel next considers whether Williams could challenge his term of
reimprisonment as plainly unreasonable, an extremely narrow standard of review.  See
United States v. Kizeart, 505 F.3d 672, 674‐75 (7th Cir. 2007).  Although the Chapter 7 policy
statements suggested a term of 12 to 18 months’ reimprisonment, the district court imposed
a term of five years—the maximum allowed by law for the underlying offense of conviction,
a class A felony.  See 18 U.S.C. § 3583(e)(3) (1994).  In its written memorandum, the court
explained that the higher term compensated for the substantial sentence reduction that
Williams had received after assisting the government with another prosecution.  See
U.S.S.G. § 7B1.4 cmt. n.4.  Additionally, the court found significant that Williams had
completed substance‐abuse treatment in prison, but then he used marijuana shortly after his
release and continued to use drugs in June while the revocation petition was pending.  The
court also condemned Williams’s use of alcohol while at the halfway house, concluding that
Williams’s “refusal to remain free of alcohol and illegal substances” made a five‐year term
appropriate.  The court thoroughly considered the applicable policy statements and the
No. 09‐1495                                                                                  Page 3

factors listed in 18 U.S.C. § 3553(a), see United States v. Neal, 512 F.3d 427, 438 (7th Cir. 2008),
and so we agree with counsel that a challenge to the term of reimprisonment would be
frivolous.

       Finally, counsel correctly notes that Williams should save any claim of ineffective
assistance of counsel for collateral review where a more complete record can be developed
and where Williams is not represented by the lawyer who represented him at the revocation
hearing.  See Massaro v. United States, 538 U.S. 500, 504‐05 (2003); United States v. Rezin, 322
F.3d 443, 445 (7th Cir. 2003).

       Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.